TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 10, 2021



                                    NO. 03-21-00257-CV


Appellants, Texas Education Agency and Mike Morath, Commissioner of Education, in his
        Official Capacity // Cross-Appellant, Kemp Independent School District

                                               v.

 Appellee, Kemp Independent School District // Cross-Appellees, Texas Education Agency
         and Mike Morath, Commissioner of Education, in his Official Capacity




         APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
          DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE SMITH




This is an appeal from the interlocutory order signed by the trial court on May 13, 2021. The

parties have filed a joint motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. The appellants and cross-appellant shall each pay their own costs relating

to this appeal.